336 S.W.2d 941 (1960)
Floyd KING, Appellant,
v.
STATE of Texas, Appellee.
No. 32095.
Court of Criminal Appeals of Texas.
June 22, 1960.
*942 D. Bart Mauzy, Houston, for appellant.
Dan Walton, Dist. Atty., Samuel H. Robertson, Jr., Morgan W. Redd, Asst. Dist. Attys., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
This is an appeal from an order revoking probation. The record before us reveals that appellant was on September 5, 1957, found guilty of attempted burglary and sentenced to four years; the execution of such sentence was probated upon condition that appellant would not violate the laws of this State. On June 18, 1959, appellant was apprehended in the vicinity of a beer establishment which had been burglarized and confessed in writing that he had broken and entered the same. Motion to revoke probation was made and granted.
Appellant's principal contention is that the State was derelict in their duty in that they did not file the motion to revoke until October 8, 1959, and the same was not heard until February 5, 1960. We find nothing in the statute (Article 781d, Vernon's Ann.C.C.P.) which would authorize this Court to hold that the State had lost her authority to revoke probation because of the lapse of time between appellant's arrest on the burglary charge and the filing of the motion to revoke. It should be noted that the term of appellant's original probated sentence had not expired at the time of the filing of the motion.
We find no merit in appellant's contention that he should have been called upon to plead to the motion to revoke or have the same read to him at the time of the hearing.
Finding the evidence sufficient and no reversible error appearing, the judgment is affirmed.